DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 August 2022 has been entered.

Status of the Application
In the amendment dated 29 August 2022, the following has occurred: No claims have been amended or cancelled have been canceled; Claim 31 has been added.
Claims 1-2, 4-9, 21-30, and 31 are pending.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/888,133, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 12/888,133 does not describe the claimed biomarker device.  The paragraphs and portions of paragraphs in the specification which describe the biomarker device are newly added, and the Drawings in the parent were amended in the instant application to add the biomarker device.
	Independent claim 1 recites the biomarker device which was not supported in the prior-filed application.  The dependent claims all fully incorporate the subject matter of the independent claim.  Accordingly, claims 1-2, 4-9, and 21-31 are not entitled to the benefit of prior Application No. 12/888,133.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, applicant’s specification fails to describe how to determine and use a correlation of a patient’s diagnostic test indicative of a level of immunosuppression with patterns of compliance and diagnostic test results from a population of patients in determination of an output recommendation to replace at least one active medication used in the medication treatment regimen with at least one different medication, as claimed.   	Applicant’s specification fails to describe what particular statistical techniques or analysis may specifically appropriate for evaluating the compliance patterns and outcomes of immunosuppressant medications, how to arrive at particular recommendations, or what the particular recommendations may be.  Instead, applicant’s specification describes use of exemplary techniques such as “traditional statistical methods, multiple linear regression models, simple mixed logistic regression analysis, generalized linear mixed effects models, marginal models and generalized estimating equations, models for longitudinal data analysis, support vector machines, neural networks, K-nearest neighbor interpolation, non-linear methods, and other methods.”(See applicant’s specification [0038], [0044], [0051]).  Applicant further describes that over time, the database may have outcomes correlatable to compliance patterns (See applicant’s specification, [0071]-[0074]).  Applicant’s specification fails to describe what particular statistical techniques or analysis may specifically appropriate for evaluating the compliance patterns and outcomes of immunosuppressant medications, how to arrive at particular recommendations, or what the particular recommendations may be.  Applicant’s specifically instead merely describes the inputs (e.g., transplant recipient’s pattern of compliance, data from population of patients, biomarker diagnostic data), outputs (e.g., recommendation to replace a known immunosuppressant medication with a different known immunosuppressant medication), and resources (e.g., any of traditional statistical methods, multiple linear regression models, simple mixed logistic regression analysis, generalized linear mixed effects models, marginal models and generalized estimating equations, models for longitudinal data analysis, support vector machines, neural networks, K-nearest neighbor interpolation, non-linear methods, and other methods).  Applicant’s specification fails to describe any particular process to use these inputs and resources to arrive at the claimed outputs of a recommendation to replace a known immunosuppressant medication with a different known immunosuppressant medication.  No particular dosages or manner of evaluating dosages in changing medications is provided.  No examples or particulars in how these dosages may be evaluated or determined is provided.  Applicant provides no description of what biomarkers may be particularly inventive or useful for evaluation and instead expressly describes the biomarker diagnostic data to be any known or unknown which may be discovered at some point in the future (See applicant’s specification, [0072], [0075], [0078]). 	“The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (See MPEP 2161.01(I))  “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” (See MPEP 2161.01(I)) 
Regarding claim 9, claim 9 recites substantially similar limitations as claim 1, and claim 9 is rejected for the same reasons discussed above with respect to claim 1.  The only differences pertain to the usage of the method of the medication recipient patient as a transplant recipient, and the same reasons discussed above are equally applicable.
Dependent claims 2-8 and 21-30 incorporate the deficiencies of their respective independent claims and are rejected for the same reasons.
Regarding claim 31, claim 31 recites substantially similar limitations as claim 1, and claim 31 is rejected for the same reasons discussed above with respect to claim 1.  The only differences between claim 31 and 1 pertain to specifying the immunosuppressant to be cyclosporin A and the transplant recipient to be a kidney transplant recipient.  These changes do not affect the underlying questions pertaining to the description of how to determine and use a correlation of a patient’s diagnostic test indicative of a level of immunosuppression with patterns of compliance and diagnostic test results from a population of patients in determination of an output recommendation to replace at least one active medication used in the medication treatment regimen with at least one different medication, as claimed.  In paragraph [0070], Applicant’s specification recognizes the infection risk associated with reducing cyclosporin A dosage in consideration of infection risk which is well-established in the art (See at least Frassetto et al, Sommerer et al, Kim et al).  Applicant’s specification fails to provide any particular examples of how to evaluate data or arrive at this recommendation and instead relies purely on assertion of usage of any known data analytic technique without any guidance as to what particular data analytic technique may be used or even which particular data analytic technique may be appropriate. 	As above, applicant’s specifically instead merely describes the inputs (e.g., transplant recipient’s pattern of compliance, data from population of patients, biomarker diagnostic data), outputs (e.g., recommendation to reduce a dosage of the known medication), and resources (e.g., any of traditional statistical methods, multiple linear regression models, simple mixed logistic regression analysis, generalized linear mixed effects models, marginal models and generalized estimating equations, models for longitudinal data analysis, support vector machines, neural networks, K-nearest neighbor interpolation, non-linear methods, and other methods).  Applicant provides no description of what biomarkers may be particularly inventive or useful for evaluation and instead expressly describes the biomarker diagnostic data to be any known or unknown which may be discovered at some point in the future (See applicant’s specification, [0072], [0075], [0078]).  Applicant’s specification fails to describe any particular process to use these inputs and resources to arrive at the claimed outputs of a recommendation to reduce a dosage of the known medication.  No particular reduction in reducing dosing regimen of cyclosporin A (See applicant’s specification at [0070], “x mg per day” to “y mg per day”).  No examples or particulars in how these dosages may be evaluated or determined is provided.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite(s) subject matter within a statutory category as processes (claims 1-2, 4-9, and 21-31) which recite steps of administering medication, collecting medication usage data, determining the safety and efficacy of the treatment regimen, determining a patient's pattern of compliance with the treatment regimen, obtaining diagnostic results, correlating the patient's pattern of compliance and diagnostic test results with patterns of compliance and diagnostic rest result, recommending a replacing a medication treatment based on the correlation and based on the safety and efficacy of the treatment regimen (claims 1 and 9) or recommending a reduced dosage of a medication treatment (claim 31).
These steps of the independent claims of optimizing treatment of a medication recipient, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, determining safety and efficacy of the treatment regimen in the context of this claim encompasses a mental process of the user thinking about safety and efficacy.  Similarly, the limitations of determining a patient’s pattern of compliance with the treatment regimen based upon usage data collected, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Additionally, the steps of correlating the patient's pattern of compliance and diagnostic test results with patterns of compliance and diagnostic rest result and recommending a treatment change based on the correlation and based on the safety and efficacy of the treatment regimen in the context of this claim encompasses a mental process of the user thinking about how the patterns correlate and what treatment should be recommended.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of the independent claims of optimizing treatment of a medication recipient, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically the steps amount to organizing human activity because the steps amount to steps for managing personal behavior.  The claims recite a particular process by which information is collected and evaluated to determine optimized planned steps for taking medication in the future.
It is noted that the vast majority of recited steps are silent regarding what is performing the steps.  The steps of providing a patient with a reprogrammable medication monitor and the particular description of the medication monitor require the claimed medication monitor.  Similarly, the collecting usage data step uses the medication monitor and a central server.  Finally, the obtaining diagnostic test result step requires obtaining information from a biomarker device.  The remaining determining, determining, correlating, and outputting steps are each entirely silent regarding what structure may be performing the claimed process steps.  Each of these steps is appropriately understood to be fully addressed as either a method of organizing activity or a mental process.
Dependent claims recite additional subject matter which further narrows or defines the abstract ideas embodied in the claims (such as claims 2-8, further describing data which is collected; claims 21-30, further describing type of patient and treatment which is analyzed).
This judicial exception is not integrated into a practical application. In particular, the additional elements in the independent claims do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of collecting information at a central server amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0023], now known or later developed systems, [0026], use of any network topology now known or later developed, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of collecting usage data step uses the medication monitor and a central server, obtaining diagnostic test result from a biomarker device amounts to mere data gathering, recitation of medication compliance information amounts to selecting a particular data source or type of data to be manipulated, recitation of outputting a recommendation amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as environment of medication monitor, biomarker, and central server, field of use of transplant recipient treated with immunosuppressant medications, see MPEP 2106.05(h), also note that usage of these drugs does no more than refer to relevant pre-existing audience of doctors which recognize monitoring adherence and compliance with medication regimens is well-established and non-adherence is known to be linked with adverse outcomes for transplant recipients (See at least Prendergast et al, Nevins et al, Fredericks et al, Denhaerynck et al); changing immunosuppressant medication regimens is similarly well-established in the art (See at least Preiksaitis et al [Abstract and elsewhere], Funk et al [Table 1 and elsewhere], Hernandez et al); and reducing cyclosporin A dosage in consideration of infection risk is similarly well-established in the art (See at least Frassetto et al, Sommerer et al, Kim et al))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-8, 21-30, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-8, additional limitations which generally link the abstract idea to a particular technological environment or field of use, claims 21-30, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of known processor systems and known networks, see applicant’s specification [0023], [0026]; use of a generically described implantable biomarker device, see applicant’s specification [0054], use of known immunosuppressants to treat transplant recipients are described in a manner consistent with known treatments to treat transplant recipients – applicant’s specification describes no particular dosing regimen for any of the medications precisely because they are well-known; monitoring adherence and compliance with medication regimens is well-established and non-adherence is known to be linked with adverse outcomes for transplant recipients (See at least Prendergast et al, Nevins et al, Fredericks et al, Denhaerynck et al); changing immunosuppressant medication regimens is similarly well-established in the art (See at least Preiksaitis et al [Abstract and elsewhere], Funk et al [Table 1 and elsewhere], Hernandez et al); reducing cyclosporin A dosage in consideration of infection risk is similarly well-established in the art (See at least Frassetto et al, Sommerer et al, Kim et al); incorporated example of implantable chip; collecting usage data at a central server, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining patterns of compliance and correlating patterns, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); collecting and storing medication compliance and diagnostic test results from a population, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Applicant does not purport to have invented any of the medications at issue or particular dosage regimens for transplant recipients.  The usage and dosages of these medications are well-established and widely used as discussed in the references cited in applicant’s IDS as well as the references cited below with respect to changing immunosuppressant medication regimens.  Similarly, monitoring adherence and compliance with medication regimens is well-established and non-adherence is known to be linked with adverse outcomes for transplant recipients (See at least Prendergast et al, Nevins et al, Fredericks et al, Denhaerynck et al).  Changing immunosuppressant medication regimens is similarly well-established in the art (See at least Preiksaitis et al [Abstract and elsewhere], Funk et al [Table 1 and elsewhere], Hernandez et al).  Reducing cyclosporin A dosage in consideration of infection risk is similarly well-established in the art (See at least Frassetto et al, Sommerer et al, Kim et al).
 	Applicant’s invention is described as implemented using any known or later developed hardware (See applicant’s specification [0023], now known or later developed systems, [0026], use of any network topology now known or later developed).  Applicant did not invent the immunosuppressant treatments, tracking adherence, replacing one immunosuppressant medication with another, or a particular manner to determine a dosage reduction or what that dosage reduction might be.  Applicant did not invent any new analytical techniques or approaches; instead, applicant’s specification describes use of exemplary techniques such as “traditional statistical methods, multiple linear regression models…non-linear methods, and other methods.”(See applicant’s specification [0038], [0044], [0051]).  Applicant provides no description of what biomarkers may be particularly inventive or useful for evaluation and instead expressly describes the biomarker diagnostic data to be any known or unknown which may be discovered at some point in the future (See applicant’s specification, [0072], [0075], [0078]).  Applicant’s specification appears to describe routine treatment regimens in paragraphs [0081] and [0082] (pages 24-62), but regardless whether they may in fact be routine, none of these treatments are claimed.
What applicant invented and claimed is the idea of tracking correlating adherence of patient compliant patterns with outcomes and consideration of changing from one known immunosuppressant treatment to another known treatment that is not correlated with chronic rejection with the given patient’s specific compliance pattern (See applicant’s specification, [0071]-[0074]) or reducing dosage consistent with pre-established dosage reductions without any particular manner to determine a dosage reduction or what that dosage reduction might be (See applicant’s specification, [0071]).  Regarding claim 31, no particular reduction in reducing dosing regimen of cyclosporin A is provided in the claims or the specification (See applicant’s specification at [0070], “x mg per day” to “y mg per day”).  Applicant’s claims do not require any particularly inventive or even any particular manner of correlating or analyzing data.  This underlying process of data analysis could be performed mentally or by a human with pen and paper, and applicant’s claim indeed does not describe these data analysis steps as performed by any hardware nor does applicant’s claim describe any volume of data which could not be analyzed mentally.

Response to Arguments
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive. 
Regarding priority, applicant argues that the claims are supported by the 13/429,389 filing.  Examiner agrees and notes that the statement regarding priority is that the subject matter is not supported in the 12/888,133 application.  Applicant does not dispute the statement made in the prior office action that the claims are not understood to be supported by the 12/888,133 application.
Regarding 112, applicant points to Fig 1, Fig 3, and various paragraphs of the disclosure in the specification.  Applicant appears to draw particular emphasis to paragraphs [0070]-[0072], but provides no arguments other than asserting that patterns of compliance of a patient are compared to patterns of compliance observed from a population of patients.  These arguments are unpersuasive.  As noted in the rejection above, applicant’s specification fails to specifically describe what techniques to use to determine the correlation or how to determine correlations in a manner specifically useful for determining treatment.  Instead, applicant’s specification describes use of exemplary techniques such as “traditional statistical methods, multiple linear regression models, simple mixed logistic regression analysis, generalized linear mixed effects models, marginal models and generalized estimating equations, models for longitudinal data analysis, support vector machines, neural networks, K-nearest neighbor interpolation, non-linear methods, and other methods.”(See applicant’s specification [0038], [0044], [0051]).  Applicant further describes that over time, the database may have outcomes correlatable to compliance patterns (See applicant’s specification, [0071]-[0074]).  Applicant’s specification provides no particular disclosure of how correlations may be specifically used to provide recommendations, and the recommendations provided amount to a recommendation to replace a known immunosuppressant medication with a different known immunosuppressant medication or reducing a medication which known to have infection risk at sustained unreduced doses.  Applicant provides no description of what biomarkers may be particularly inventive or useful for evaluation and instead expressly describes the  biomarker diagnostic data to be any known or unknown which may be discovered at some point in the future (See applicant’s specification, [0072], [0075], [0078]).  No particular dosages or manner of evaluating dosages in changing medications is provided, nor is any particular reduction in reducing dosing regimen of cyclosporin A (See applicant’s specification at [0070], “x mg per day” to “y mg per day”).  No examples or particulars in how these dosages may be evaluated or determined is provided.  
Applicant’s specification fails to describe what particular statistical techniques or analysis may specifically appropriate for evaluating the compliance patterns and outcomes of immunosuppressant medications, how to arrive at particular recommendations, or what the particular recommendations may be.  Applicant’s specifically instead merely describes the inputs (e.g., transplant recipient’s pattern of compliance, data from population of patients), outputs (e.g., recommendation to replace a known immunosuppressant medication with a different known immunosuppressant medication or reducing a medication which known to have infection risk at sustained unreduced doses), and resources (e.g., any of traditional statistical methods, multiple linear regression models, simple mixed logistic regression analysis, generalized linear mixed effects models, marginal models and generalized estimating equations, models for longitudinal data analysis, support vector machines, neural networks, K-nearest neighbor interpolation, non-linear methods, and other methods).  Applicant’s specification fails to describe any particular process to use these inputs and resources to arrive at the claimed outputs of a recommendation to replace a known immunosuppressant medication with a different known immunosuppressant medication or reducing a medication which known to have infection risk at sustained unreduced doses.  Applicant’s specification suggests usages of pharmacokinetic models at paragraphs [0072], [0075], and [0078] to evaluate drug levels, but there is no description of what these models may be or how they may be evaluated or programmed into a computer.  As noted above, applicant provides no description of what biomarkers may be particularly inventive or useful for evaluation and instead expressly describes the biomarker diagnostic data to be any known or unknown which may be discovered at some point in the future (See applicant’s specification, [0072], [0075], [0078]). 	“The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (See MPEP 2161.01(I))  “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” (See MPEP 2161.01(I)) 
 	Applicant’s arguments regarding 112 are accordingly unpersuasive.
Regarding 101, applicant argues that the claims are directed to a new and improved way of optimizing treatment of a medication recipient patient or a transplant recipient.  Applicant points to descriptions in paragraphs [0004]-[0007] which describe challenges in organizing the care of the patients with respect to well-known issues pertaining to compliance and dosage of immunosuppressant medications.  Indeed, monitoring adherence and compliance with medication regimens is well-established and non-adherence is known to be linked with adverse outcomes for transplant recipients (See at least Prendergast et al, Nevins et al, Fredericks et al, Denhaerynck et al); changing immunosuppressant medication regimens is similarly well-established in the art (See at least Preiksaitis et al [Abstract and elsewhere], Funk et al [Table 1 and elsewhere], Hernandez et al); and reducing cyclosporin A dosage in consideration of infection risk is similarly well-established in the art (See at least Frassetto et al, Sommerer et al, Kim et al).   	Applicant does not purport to have invented a particular way of evaluating data in making these determinations to change medications or reduce dosages and instead purely discusses implemented using any known or later developed hardware (See applicant’s specification [0023], now known or later developed systems, [0026], use of any network topology now known or later developed).  Applicant did not invent the immunosuppressant treatments, tracking adherence, or replacing one immunosuppressant medication with another.  Applicant did not invent any new analytical techniques or approaches; instead, applicant’s specification describes use of exemplary techniques such as “traditional statistical methods, multiple linear regression models…non-linear methods, and other methods.”(See applicant’s specification [0038], [0044], [0051]).  Applicant provides no description of what biomarkers may be particularly inventive or useful for evaluation and instead expressly describes the  biomarker diagnostic data to be any known or unknown which may be discovered at some point in the future (See applicant’s specification, [0072], [0075], [0078]).   	Examiner respectfully notes that all of these considerations pertaining to a particular treatment or prophylaxis are discussed at MPEP 2106.04(d)(2).  As an initial matter, the claims recite a step of administering a known treatment without any particular dosages, perform various data collection and analysis steps to arrive at a recommendation to change the treatment, recommend a known treatment without any particular dosages, and never positively recite administering the adjusted medication.  Regardless, there is no particularity of dosages involved in the medication is recited.  Regarding claim 31, no particular reduction in reducing dosing regimen of cyclosporin A is provided (See applicant’s specification at [0070], “x mg per day” to “y mg per day”).  No examples or particulars in how these dosages may be evaluated or determined is provided, and none are recited in the claims.  There is no particular inventive treatment at issue in the claims.  Instead, the claims are recited at a high level of generality which are properly understood to merely amount to a field of use of immunosuppressants in various patients such as transplant recipients and kidney transplant recipients.   	Unlike the MPEP example pertaining to vaccination of cats discussed in MPEP 2106.04(d)(2)(c), there are no claim limitations describing what particular biomarkers are evaluated, claim limitations describing particular treatment alterations, and claim limitations administering the altered treatments.  As noted above, the biomarkers evaluated are intended to cover any known or future discovered biomarkers (See applicant’s specification, [0072], [0075], [0078]), and there is no particularity of performance an actual treatment change responsive to the analysis.  Applicant’s specification appears to describe routine treatment regimens in paragraphs [0081] and [0082] (pages 24-62), but regardless whether they may in fact be routine, none of these treatments are claimed. 	Further, as presently claimed, the limitations describing the treatments and recipients are understood to merely amount to a field of use.  MPEP 2106.05(h) discusses “the step of administering a drug providing 6-thioguanine to patients with an immune-mediated gastrointestinal disorder, because limiting drug administration to this patient population did no more than simply refer to the relevant pre-existing audience of doctors who used thiopurine drugs to treat patients suffering from autoimmune disorders,” to merely be a field of use.  In a similar manner, the claims at issue pertain to usage of these drugs which does no more than refer to relevant pre-existing audience of doctors which recognize monitoring adherence and compliance with medication regimens is well-established and non-adherence is known to be linked with adverse outcomes for transplant recipients (See at least Prendergast et al, Nevins et al, Fredericks et al, Denhaerynck et al); changing immunosuppressant medication regimens is similarly well-established in the art (See at least Preiksaitis et al [Abstract and elsewhere], Funk et al [Table 1 and elsewhere], Hernandez et al); and reducing cyclosporin A dosage in consideration of infection risk is similarly well-established in the art (See at least Frassetto et al, Sommerer et al, Kim et al).   	Applicant’s arguments regarding 101 are accordingly unpersuasive.
Applicant does not separately argue other aspects of the independent or dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN DURANT/Primary Examiner, Art Unit 3626